Citation Nr: 0533562	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  05-28 372A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
Board of Veterans' Appeals (Board) January 5, 1949, decision 
that confirmed a noncompensable evaluation for a 
neuropsychiatric disorder.  

(The issues of whether the November 25, 1992 rating decision 
is final and whether there was clear and unmistakable error 
(CUE) in a November 25, 1992 rating decision denying an 
increased evaluation for psychoneurosis hysteria with back 
complaints are addressed in a separate decision under a 
different docket number.)


REPRESENTATION

Moving party represented by:  Clayte Binion, Attorney at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
October 1943 to April 1945.  

2.  The veteran has not clearly set forth why the result 
would have been manifestly different but for the alleged 
error.  38 C.F.R. § 20.1404(b).  


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision 
of a decision based on clear and unmistakable error have not 
been met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A motion for revision of a Board decision based on clear and 
unmistakable error must set forth clearly and specifically 
the alleged clear and unmistakable error, or errors, of fact 
or law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Nonspecific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy this 
requirement.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be dismissed 
without prejudice to refiling.  38 C.F.R. § 20.1404(b) 
(2005).

In regard to CUE, the representative cites regulations such 
as 38 C.F.R. §§ 3.344, 4.1, 4.13.  Those regulations did not 
exist in 1948 or 1949.  In the 1949 Board decision, the 
Board addressed the issue as one of an increased evaluation 
rather than one for restoration.  In 1949, characterizing 
the issue that way did not constitute CUE.  Not until the 
1990's was it required for this issue to be characterized as 
one for restoration  

At the time of the 1949 Board decision, the record 
established there had been a reduction in the evaluation 
assigned in the June 4, 1946 rating decision.  A June 1948 
letter to the veteran specifically noted a reduction in 
compensation.  He was also informed that the 20 percent 
evaluation would continue until a date certain, and that if 
he did not provide additional information by that date, the 
evaluation would be discontinued.  

At the time of the Board's 1949 decision, there was no 
requirement of specificity and the Board's ultimate decision 
was that the, "physical findings shown on the report of 
post service examination and the other evidence of record 
evaluated under the provisions of the schedule of rating 
disabilities do not warrant a compensable rating for a 
neuropsychiatric condition."  There is nothing in that 
statement that indicates that all applicable regulations 
were not considered.  An allegation that the Board did not 
consider the regulations that would have been equivalent to 
38 C.F.R. § 3.344, 4.1, 4.13 is unsupported.  Failure to 
specifically mention regulations when such was not required 
does not constitute CUE.  As noted by the Court, prior to 
the passage of the Veterans Judicial Review Act, neither the 
RO nor the BVA was required to include a comprehensive 
statement of the reasons or bases for a decision.  Pierce v. 
West, 17, Vet. App. 90 (1999).  Because the moving party's 
motion fails to comply with the requirements set forth in 38 
C.F.R. § 20.1404(b) (2005), the motion is dismissed without 
prejudice.

Lastly, it does not appear that it has been argued that 
factually, there had not been improvement.  Therefore, this 
potential theory is not addressed.




ORDER

The motion is dismissed without prejudice to refiling.



____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(b) (2005) is not a final decision of the Board.  
38 C.F.R. § 20.1409(b) (2005).  This dismissal removes your 
motion from the Board's docket, but you may refile the 
motion at a later date if you wish.



 
 
 
 


